JOHNSEN, J.,
dissenting.
I am sorry that I am unable to agree with the. view of the majority in this case, but my conscience will not permit me to do so.
There can be no question, I think, that the provision in *353the workmen’s compensation act for attorneys’ fees was not intended as a bonus for lawyers (who have never been the object of legislative bounty), but to benefit the injured workman. The only Way it can be made to operate for the benefit of the plaintiff in this case is to require that the $350 attorneys’ fees allowed by the courts be credited on the sum which his attorneys would otherwise be entitled to receive out of his compensation proceeds under their contract.
From a professional standpoint, I recognize that attorneys’ fees cannot belong to the litigant, but this is only in-the sense that he cannot claim them as such, and that no allowance can with propriety be made if there has been no attorney involved in the case, or if the attorney under his contract is obliged to surrender the fees to his client. But this certainly does not prevent the amount of .an allowance actually received and retained by the attorney from being taken into account and credited on the sum which he would otherwise be entitled to claim under his contract. In a workmen’s compensation case, under a contract such as that in this case, this necessarily must be so. No other view, in my opinion, will win public and sound professional acceptance.
Carter, J., joins in the foregoing dissent.